This is a scire facias on an amercement nisi of $100 for not making return of a writ of scire facias sued out upon a judgment recovered by the plaintiff against one Smith and one Rhinehardt and delivered to the defendant, then the sheriff of Haywood. The defendant pleaded nul tielrecord of the order nisi, which was adjudged against him. He also pleaded specially that the plaintiff directed the defendant not to return the said writ. On the trial evidence was given on the part of the defendant that, while the sheriff had the writ in his hands and before the day for the return thereof, an agreement was entered into between the plaintiff and the defendant in the execution, *Page 164 
to suspend the collection of the money mentioned in the writ, with a view to a settlement between them in relation to it and other dealings between them. The court directed the jury that if the parties made such agreement to suspend the collection before the return day of the execution, the defendant was not liable to be amerced, at the instance of the plaintiff, for not returning the execution. The jury found for the defendant and he had judgment, and the plaintiff appealed.
(218)   If this were a rule for an attachment, on which the Court could hear affidavits to purge the contempt, probably a case might be made for discharging the officer. But it is not a proceeding of that sort; and, on the contrary, it is for a penalty expressly given by statute to the party grieved against a sheriff who neglects to make due return of process delivered to him twenty days before the court to which it is returnable. The plaintiff in the execution is, therefore, legally entitled to an amercement against the officer who fails in that duty, unless he be discharged by the party from its performance. Though pleaded, there is here no discharge in point of fact. An agreement to suspend the collection of the debt, or to stay the execution, as it is commonly called, even if communicated to the sheriff, gives no authority to the officer not to return the writ. The return may be material to the creditor in several ways: as to enable him the earlier or the more readily to sue out another writ, or to rebut the presumption of satisfaction, or the like. Certainly, a direction not to enforce the immediate payment of the debt in the execution is not a direction, nor even an allowance, that the sheriff should not return the writ. The jury, therefore, was not sustained by the evidence and ought not to have found for the defendant, and the judgment must be reversed and a venire de novo
awarded.
PER CURIAM.                        Judgment accordingly.
Cited: Swain v. Phelps, 125 N.C. 44. *Page 165 
(219)